Exhibit 10.15

 

CHANGE OF CONTROL AGREEMENT

Originally Entered Into on March 30, 2005

Amended and Restated November 29, 2007

 

This Change of Control Agreement (this “Agreement”) which was originally entered
into as of the 30th day of March, 2005, and hereby amended and restated as of
November 29, 2007, by and between HickoryTech Corporation, a Minnesota
corporation (the “Company”), and John W. Finke (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive will devote substantial skill and effort to the affairs
of the Company, and the Board of Directors of the Company desires to recognize
the significant personal contribution that the Executive will make to further
the best interests of the Company; and

 

WHEREAS, it is desirable and in the best interests of the Company and its
stockholders to continue to obtain the benefits of the Executive’s services and
attention to the affairs of the Company, and

 

WHEREAS, it is desirable and in the best interests of the Company and its
stockholders to provide inducement for the Executive (1) to remain in the
service of the Company in order to facilitate an orderly transition in the event
of a change in control of the Company and (2) to remain in the service of the
Company in the event of any threatened or anticipated change in control of the
Company; and

 

WHEREAS, it is desirable and in the best interests of the Company and its
stockholders that the Executive be in a position to make judgments and take
actions with respect to a proposed change in control of the Company without
regard to the possibility that his or her employment may be terminated without
compensation in the event of certain changes in control of the Company; and

 

WHEREAS, the Executive desires to be protected in the event of certain changes
in control of the Company; and

 

WHEREAS, for the reasons set forth above, the Company and the Executive desire
to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the facts recited above and the mutual
covenants and agreements contained herein, the Company and the Executive agree
as follows:

 

1.             Right to Payment.  If (A) the Executive’s employment with the
Company or its Successor is terminated within three (3) years following an Event
(as defined in Paragraph 2 below) for any reason other than a reason specified
in Paragraph 3(a) through (d) below, or (B) the Executive voluntarily terminates
his or her employment within a period of thirty (30) days following the first
anniversary of an Event, then the Executive shall be entitled to receive the
Benefits set out in Paragraph 4 below.  If a subsequent Event occurs, and if the
Executive is an employee of the Company or its Successor, without limiting any
rights the Executive may have, Executive shall have all rights provided by the
first sentence of this Paragraph 1 relating to such subsequent event.

 

2.             Change of Control Events.  An “Event” shall be deemed to have
occurred if:

 

(a)           A majority of the directors of the Company shall be persons other
than persons

 

(1)           for whose election proxies shall have been solicited by the Board
of Directors of the Company; or

 

(2)           who are then serving as directors and who were initially appointed
or elected by the Board of Directors to fill vacancies on the Board of Directors
caused by death or resignation (but not by removal), or to fill newly created
directorships created by the Board of Directors;

 

provided, however, that a person shall not be deemed to be a director subject to
clause (1) or (2), above, if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the
threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company; or

 

 

--------------------------------------------------------------------------------


 

(b)           30% or more of the outstanding voting stock of the Company or all
or substantially all of the assets or stock of the Company is acquired or
beneficially owned (as defined in Rule 13d-3 under the Securities and Exchange
Act of 1934, as amended, or any successor rule thereto), directly or indirectly,
by any Person (other than by the Company, a subsidiary of the Company, an
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries, or by the Employee or a group of persons,
including the Employee, acting in concert) or group of Persons, acting in
concert, whether by acquisition of assets, merger, consolidation, statutory
share exchange (other than a merger, consolidation or statutory share exchange
described in clause (c)(i) or (ii), below), tender offer, exchange offer, or
otherwise;

 

(c)           The Company is merged into or consolidated with another
corporation (other than a subsidiary of the Company) or a statutory share
exchange for the Company’s outstanding voting stock of any class is consummated
unless (i) a majority of the voting power of the voting stock of the surviving
corporation is, immediately following the merger, consolidation or statutory
share exchange, beneficially owned, directly or indirectly, by the Employee (or
a group of Persons, including the Employee, acting in concert) or
(ii) immediately following the merger, consolidation or statutory share
exchange, more than 70% of the voting power of the voting stock of the surviving
corporation is beneficially owned, directly or indirectly, by the persons who
beneficially owned voting stock of the Company immediately prior to such merger,
consolidation or statutory share exchange in substantially the same proportion
as their ownership of the voting stock of the Company immediately prior to such
merger, consolidation or statutory share exchange; or

 

(d)           The shareholders of the Company approve the complete liquidation
or dissolution of the Company.

 

3.             Termination Not Entitling Executive to Benefits. The Executive
shall not be entitled to the Benefits set out in Paragraph 4 if his or her
employment is terminated during the three (3) year period following an Event for
any of the following reasons:

 

(a)           Death. The Executive’s death.

 

(b)           Disability. The Executive’s disability. “Disability” shall mean
the inability of the Executive to perform the duties and responsibilities of his
or her employment by reasons of illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of ninety
(90) calendar days or more.  A period of inability shall be “uninterrupted”
unless and until the Executive is no longer considered disabled by the Company’s
Long Term Disability Insurer.

 

(1)           The determination of whether the Executive is suffering from a
“disability” as defined herein shall be made. The determination of whether the
Executive is disabled shall be on the same basis as the Company provided
Long-Term Disability benefit, which is a fully insured benefit provided by an
independent third party. If the Executive meets the disability criteria for long
term disability benefits under this Company provided benefit, the Executive will
also be considered disabled under this Agreement.

 

(2)           The Executive agrees to make himself or herself available for and
to submit to examinations by such physicians as may be requested by the Company
or the Company’s Long Term Disability Insurer. The Executive’s failure to submit
to examinations by such physicians as may be requested shall disqualify
Executive from receiving Benefits under this Agreement.

 

(c)           Voluntary Termination. Except as provided in paragraph 1(B), the
Executive’s voluntary retirement or voluntary termination of employment.
However, the Executive’s retirement or termination of employment shall not be
considered voluntary if, following the Event and subject to the provisions for
notification set forth below, one or more of the following has occurred without
Executive’s express written consent and results in a material negative change to
Executive:

 

1

--------------------------------------------------------------------------------


 

(1)           There has been a failure to provide the Executive with
substantially equivalent reporting responsibilities, titles, offices or
positions, or Executive has been removed from, or has not been re-elected to,
any of such positions, which has the effect of materially diminishing the
Executive’s responsibility or authority;

 

(2)           There has been a failure to provide the Executive with: (a) the
same base salary, or (b) substantially equivalent (or greater) total salary
opportunity, or (c) employee benefits which are, in the aggregate, substantially
equivalent to those provided to the Executive at the time of the Event;

 

(3)           There has been a failure to provide the Executive with
substantially equivalent office space or administrative support; or

 

(4)           Executive has been required to perform his or her services in a
location that is more than fifty (50) miles from the Executive’s regularly
assigned office location at the time of the Event, or Executive is required to
undertake substantially more job -related traveling.

 

In the event of an occurrence of the type enumerated in subparagraphs
(1) through (4) above, Executive shall, within ten (10) days following
Executive’s actual knowledge of such occurrence, notify the Company in writing
of the specific occurrence which Executive believes would render his/her
retirement or termination not voluntary and, following receipt of such notice,
the Company shall be afforded a period of thirty (30) days within which to
remedy such occurrence.  In the event that Executive fails to provide such
notice or to afford such opportunity to remedy the occurrence, or in the event
the Company does remedy the occurrence within 30 days, then none of the
occurrences specified in subparagraphs (1) through (4) above may be relied upon
by Executive to characterize his/her retirement or termination as not voluntary.

 

 (d)          Involuntary Termination For Cause. The Executive’s involuntary
termination “for cause.” “For cause” shall mean:

 

(1)           A persistent failure by the Executive to perform the duties and
responsibilities of his or her job, which failure is willful and deliberate on
the Executive’s part and is not remedied within a reasonable period of time
after the Executive’s receipt of written notice from the Company or its
Successor specifying the act or omission constituting such failure;

 

(2)           A criminal act or acts undertaken by the Executive and intended to
result in substantial gain or personal enrichment of the Executive at the
expense of the Company or its Successor;

 

(3)           Unlawful conduct or gross misconduct that is willful and
deliberate on the Executive’s part and that, in either event, is materially
injurious to the Company or its Successor; or

 

(4)           The conviction of the Executive of a felony.

 

(e)           Subsequent Occurrences. If the Executive’s employment is
terminated under circumstances in which Executive would be entitled to Benefits
as defined in Paragraph 4, and thereafter there is an occurrence that would have
justified the termination of the Executive’s employment with no entitlement to
Benefits (such as the Executive’s death, disability, voluntary termination, or
involuntary termination for cause [all as defined above in this Paragraph]),
that subsequent occurrence shall not disqualify the Executive (or the
Executive’s legal representative) from receiving or continuing to receive the
Benefits provided under this Agreement. If the Executive’s employment is
terminated under circumstances in which the Executive would be entitled to
Benefits as defined in Paragraph 4, and thereafter the executive is re-employed
by the Company, the Executive would be entitled to continue to receive payments
provided under this Agreement.

 

4.             Benefits.  If the Executive’s employment is terminated under
circumstances entitling the Executive to Benefits, the Executive shall receive
the following:

 

2

--------------------------------------------------------------------------------


 

(a)           Lump Sum Payment.  The Executive shall be entitled to a lump sum
cash payment in the

amount of One Month’s Salary times 35.88. One Month’s Salary shall be determined
by taking the Executive’s highest annual compensation for a calendar year
(including base salary, the HickoryTech Executive Incentive Plan Annual and Long
Term Performance Award bonuses paid in that calendar year, Annual Supplemental
Retirement Plan contributions, stock grants under the Long Term Executive
Incentive Program and any other incentive payments with the exception of stock
options) during the five-year period prior to the Executive’s termination and
dividing that amount by twelve (12). For executives who have not yet been
eligible to receive a payment under the HickoryTech Executive Incentive Plan, or
who have only been eligible for one bonus payment under the HickoryTech
Executive Incentive Plan due to their time in the position or with the Company,
One Month’s Salary will be determined by taking one month of current base salary
and adding it to the greater of:

 

(1)           the bonus percentage for which the Executive is eligible,
calculated at the target payout as indicated in the Hickory Tech Executive
Incentive Plan, divided by twelve (12); or

 

(2)           the actual bonus payment received, or calculated at the close of
the fiscal year but not yet received due to timing of the payout as indicated in
the HickoryTech Executive Incentive Plan, divided by twelve (12).

 

This lump sum payment shall be made by the Company or its Successor on the first
regular business day following the six (6) month anniversary of the Executive’s
termination of employment, and shall be subject to withholding of all taxes and
other amounts required by law to be withheld or paid to others.

 

(b)           In the event it shall be determined that any payment or
distribution by the Company or other amount with respect to the Company to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, (a
“Payment”) is (or will be) subject to the excise tax imposed by Section 280G of
the Internal Revenue Code or any interest or penalties are (or will be) incurred
by the Executive with respect to the excise tax imposed by Section 280G of the
Internal Revenue Code with respect to the Company (the excise tax, together with
any interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Executive shall be entitled to receive an additional cash
payment (a “Gross-Up Payment”) from the Company in an amount equal to the sum of
the Excise Tax and an amount sufficient to pay the cumulative Excise Tax and all
cumulative income taxes (including any interest and penalties imposed with
respect to such taxes) relating to the Gross-Up Payment so that the net amount
retained by the Executive is equal to all payments received pursuant to the
terms of this Agreement or otherwise (prior to income taxes with respect to such
payments).

 

(c)           All determinations required to be made to determine whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at the determination shall be made by
a nationally recognized certified public accounting firm designated by the
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 30 days after the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that at any time
relevant to this Agreement the Accounting Firm is serving as accountant or
auditor for the individual, entity or group or Person effecting the Change in
Control, the executive shall appoint another nationally recognized certified
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the “Accounting Firm” hereunder).
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined in accordance with this
Section (and reimbursement for fees and expenses of the Accounting Firm having
been paid by the Executive, if any), shall be paid by the Company to the
Executive within five days after the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall so indicate to the Executive in writing.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 

3

--------------------------------------------------------------------------------


 

(d)           Continued Insurance Coverage. The Executive shall be entitled to
continuation of his or her Company-provided insurance coverage (health, life,
dental, accidental death and dismemberment, and any other applicable insured
health and welfare benefit programs, excluding short and long-term disability)
for 2.99 years after the Executive’s employment termination, at the same levels
and coverage and on the same terms and conditions as if the Executive were still
an active employee of the Company or its Successor throughout such period,
including the right (if provided to active employees) to elect spousal or family
coverage.  In the event that the participation of the Executive in any such
insurance plan or program is barred, the Company or its Successor, at its sole
cost and expense, shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would otherwise be entitled
to receive under such plans and programs. Notwithstanding the foregoing,
however, the Company or its Successor shall not be required to provide any
continuation coverage under this subparagraph 4(d) to the extent that such
coverage is duplicative of any coverage the Executive is receiving under any
other policy provided at the expense of the Company.

 

(e)           Continuation of any other benefits or perquisites being received
by the Executive at the time of the Executive’s employment termination will be
negotiated with the Company or its Successor.

 

5.             Benefits Offset By Other Severance Payments. The lump sum payment
provided in subparagraph 4(a) shall be in addition to any salary or other
remuneration otherwise payable to the Executive on account of the Executive’s
employment by the Company or its Successor. This payment shall be in lieu of any
severance payments under any other agreement resulting from his or her
termination of employment with the Company or its Successor.

 

6.             No Duty to Mitigate.  The Executive shall not be required to
mitigate the amount of any payment or other benefit provided for in Paragraph 4
by seeking other employment or otherwise, nor (except as specifically provided
in subparagraph 4(d) above) shall the amount of any payment or other benefit
provided for in Paragraph 4 be reduced by any compensation earned by the
Executive as the result of employment after the Executive’s employment
termination.

 

7.             Definition of Certain Terms.

 

(a)           Successor. “Successor” means any Person that succeeds to the
business of the Company through merger, consolidation, or acquisition, including
any Person acquiring all or substantially all of the assets or stock of the
Company.

 

(b)           Person. “Person” means an individual, partnership, corporation,
estate, trust, or other entity.

 

8.             Successors and Assigns.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the legal representatives, successors, and assigns of the parties hereto;
provided, however, that the Executive shall not have any right to assign,
pledge, or otherwise dispose of or transfer any interest in this Agreement or
any payments hereunder, whether directly or indirectly or in whole or in part,
without the written consent of the Company or its Successor.

 

(b)           The Company will require any Successor, by agreement in form and
substance satisfactory to

the Executive, to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.

 

9.             Attorneys’ Fees, Costs and Interest. If the Executive (or the
Executive’s legal representative) successfully challenges, in whole or in part,
the refusal of the Company or its Successor to provide Benefits under this
Agreement or to abide by any other provision of this Agreement, then the Company
or its Successor shall pay to the Executive (or the Executive’s legal
representative):

 

(a)           All legal fees, costs, disbursements, and expenses incurred as a
result of the refusal to provide Benefits or to abide by the other provisions of
the Agreement; and

 

(b)           Interest on any funds (or on the fair market value of any
benefits) that were wrongfully withheld by the Company or its Successor,
calculated by reference to the prime rate as in effect during the applicable
period.

 

10.           Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Minnesota, without giving effect to principles of
conflicts of laws.

 

4

--------------------------------------------------------------------------------


 

11.           Notices. All notices, requests, and demands given to or made
pursuant hereto shall be in writing and be either hand-delivered or mailed to
any such party at its address which:

 

(a)           In the case of the Company shall be:

 

HickoryTech Corporation

221 East Hickory Street

P.O. Box 3248

Mankato, MN  56002-3248

 

(b)           In the case of the Executive shall be:

John W. Finke

160 Fairway Drive

Mankato, MN 56001

 

Either party may, by notice hereunder, designate a changed address. Any notice,
if properly addressed and sent prepaid by registered or certified mail shall be
deemed dispatched on the registered date or that stamped on the certified mail
receipt, and shall be deemed received within the second business day thereafter
or when it is actually received, whichever is sooner. Any notice sent regular
mail or hand-delivered shall be deemed received when it is actually received by
the other party.

 

12.           Severability. In the event that any portion of this Agreement may
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the other portions of this Agreement, and any
court of competent jurisdiction may so modify the objectionable provision as to
make it valid, reasonable, and enforceable.

 

13.           Incentive Compensation Plan and Stock Options. In the case of a
payment being due as described in Paragraph 1, the Executive’s benefits under
the Annual Award and Long Term Performance Award of the HickoryTech Corporation
Executive Incentive Plan shall become immediately payable and any outstanding
stock options and unvested restricted shares shall be immediately vested. Any
Restricted Stock or Performance Stock Awards under the Long Term Executive
Incentive Program which are payable due to achievement of Performance Objectives
through the year in which the payment under this Agreement becomes due will be
paid and fully vested immediately upon the audited close of the fiscal year
financials, but in no case later than March 15 of the year following when the
payment becomes due under this Agreement. The Long Term Executive Incentive
Program Awards that are not earned based on results at the close of the fiscal
year in which the payment under this Agreement becomes due will not be payable.
Awards issued to the Executive shall immediately have all restrictions removed.

 

14.           Amendment or Termination of this Agreement.

 

(a)           Prior to the Occurrence of an Event. Prior to the occurrence of an
Event, the Company, by resolution of the Compensation Committee of the Board of
Directors, has the unilateral power to amend or terminate this Agreement at any
time and for any reason, and may do so without the Executive’s consent.
Notwithstanding the foregoing, however:

 

(1)           No such amendment or termination of this Agreement shall be
effective with respect to the Executive until two weeks following the date that
Executive is provided with written notice of the change.

 

(2)           No such amendment or termination of this Agreement shall be
effective with respect to the Executive, unless otherwise agreed by the
Executive, if an Event occurs during the one-year period following the date of
adoption of the resolution amending or terminating this Agreement.

 

(b)           After the Occurrence of an Event. After the occurrence of an
Event, the Company, by resolution of the Compensation Committee of the Board of
Directors, may amend or terminate this Agreement, but no such amendment or
termination of this Agreement shall be effective unless the Executive consents
thereto in writing. Any waiver by an Executive of rights of any benefits due
under this agreement for any reason (rehire or other) must be express and in
writing.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set out above.

 

EXECUTIVE

HICKORYTECH CORPORATION

 

 

 /s/ John W. Finke

By:

/s/ R. Wynn Kearney, Jr.

John W. Finke

 

 

Its:

 Board Chair

 

6

--------------------------------------------------------------------------------